IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 95-20973
                                         Summary Calendar


                                           JOE WESLEY,

                                                                                   Plaintiff-Appellant,

                                                versus

                   JAMES A. COLLINS, DIRECTOR, TEXAS DEP’T OF
                    CRIMINAL JUSTICE, INST’L DIV.; DAN DOLTON;
                  MATT WILSON; WAYNE LAWRENCE; DR. L. HOWARD,

                                                                               Defendants-Appellees.


                           Appeal from the United States District Court
                               for the Southern District of Texas


                                            May 16, 1996

Before JOHNSON, JONES, and EMILIO M. GARZA, Circuit Judges.

Per Curiam:*

       Joe Wesley (“Wesley”) appeals the district court’s order granting the defendant’s motion

for summary judgment. Wesley contends that there were genuine issues of material fact which
precluded entry of summary judgment. Based upon a careful review of the briefs, the record, and

the arguments of the parties, we find no reversible error on the part of the district court.

AFFIRMED.




   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.